EXECUTION COPY

OMNIBUS WAIVER AND INCREASE

dated as of September 25, 2006

THIS OMNIBUS WAIVER AND INCREASE (this "Waiver") is entered into as of September
25, 2006 for the purpose of (i) waiving certain provisions in the Note Purchase
Agreement and the Supplement (each as defined below); (ii) increasing the Stated
Amount to $700,000,000 and (iii) increasing the Purchaser Group Limits as
described herein.

WHEREAS, this Waiver is by and among APPLE RIDGE FUNDING LLC (formerly known as
CENDANT MOBILITY CLIENT-BACKED RELOCATION RECEIVABLES FUNDING LLC) (the
"Issuer"), CARTUS CORPORATION (formerly known as CENDANT MOBILITY SERVICES
CORPORATION) (the "Servicer"), JPMorgan Chase Bank, National Association, as
Indenture Trustee (the "Indenture Trustee"), THE BANK OF NEW YORK, as Paying
Agent, Authentication Agent and Transfer Agent and Registrar ("BNY"), the
Managing Agents and Purchasers listed on the signature pages hereto, and CALYON
CORPORATE AND INVESTMENT BANK, as Administrative Agent (the "Administrative
Agent.")

WHEREAS, this Waiver relates to the following documents (each as such documents
have been previously amended):

--Note Purchase Agreement (the "Note Purchase Agreement") dated as of January
31, 2005 among the Issuer, the Servicer, the Managing Agents and Purchasers
party thereto and the Administrative Agent

--Series 2005-1 Indenture Supplement (the "Supplement") dated as of January 31,
2005 among the Issuer, the Indenture Trustee and BNY, which modifies that
certain Master Indenture (the "Indenture") dated as of April 25, 2000 among the
Issuer, the Indenture Trustee and BNY.

WHEREAS, terms defined in the Note Purchase Agreement, the Supplement or the
Indenture and not otherwise defined herein (including terms defined therein by
reference to certain other agreements executed in connection therewith) are used
herein as therein defined.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto have agreed to waive certain provisions of the
Note Purchase Agreement and the Supplement on the terms and conditions
hereinafter set forth.

Waivers under the Note Purchase Agreement
. Each of the parties to the Note Purchase Agreement agrees to waive the thirty
day notice requirement for increases in the Stated Amount and the delivery of a
Stated Amount Increase Notice under
Section 2.05(b)
of the Note Purchase Agreement in order to allow the Stated Amount to be
increased by $150,000,000 (the "
Increase Amount
") to $700,000,000 effective on September 25, 2006. Each party to the Note
Purchase Agreement hereby further acknowledges and agrees that such increase in
the Commitments and Purchaser Group Limits shall be initially provided solely by
Calyon Corporate and Investment Bank ("
Calyon
") and that any Increases shall be funded by the Purchaser Group for which
Calyon acts as Managing Agent until such time as the Series Outstanding Amount
funded by Calyon's Purchaser Group equals its Pro Rata Share as so modified;
provided
, however, that each other Purchaser Group shall have the right, on or before
October 31, 2006, to increase its Commitments, by purchasing from Calyon such
Committed Purchaser's Pro Rata Share of the Increase Amount (as such Pro Rata
Share was calculated prior to giving effect to this Waiver), and Calyon hereby
agrees to assign to each other Committed Purchaser at par such ratable share of
the Series Outstanding Amount and the Commitments in the amount needed so that,
after giving effect thereto, such Committed Purchaser's Pro Rata Share shall be
the same as it was in effect before giving effect to this Waiver.
Waivers under the Supplement
. Concurrently with the increase of the Commitments as described in Section 1
above, the "Stated Amount" in the Supplement shall be and hereby is increased to
$700,000,000, and each party to the Supplement hereby waives the requirement
that any increase in the Stated Amount take effect on two Business Days prior
written notice to the Indenture Trustee, the Paying Agent and the Managing
Agents.
Conditions Precedent
. This Waiver shall become effective as of the date first written above upon
receipt by the Administrative Agent of counterpart signature pages to this
Waiver executed by each of the parties hereto.
Covenants, Representations and Warranties
.

4.1 The Issuer hereby represents and warrants that (a) the execution, delivery
and performance of this Waiver has been duly authorized by all necessary action
on its part and (b) all representations and warranties made by it in the Note
Purchase Agreement and the Indenture are true and correct as if made on the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier or other specific date.

4.2 Each party to this Waiver hereby represents and warrants that this Waiver
constitutes its legal, valid and binding obligation, enforceable against such
party in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors' rights generally and general principles of equity
which may limit the availability of equitable remedies.

Reference to and Effect on the Note Purchase Agreement and Supplement
.

5.1 Upon the effectiveness of this Waiver, (i) each reference in the Supplement
to "this Indenture Supplement", "hereunder", "hereof", "herein" or words of like
import shall mean and be a reference to the Supplement as modified hereby, and
each reference to the Supplement in any other Transaction Document or other
document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be a reference to the Supplement as modified hereby and
(ii) each reference in the Note Purchase Agreement to "this Agreement",
"hereunder", "hereof", "herein" or words of like import shall mean and be a
reference to the Note Purchase Agreement as modified hereby, and each reference
to the Note Purchase Agreement in any other Transaction Document or other
document, instrument or agreement executed and/or delivered in connection
therewith shall mean and be a reference to the Note Purchase Agreement as
modified hereby.

5.2 Except as specifically waived herein, the Note Purchase Agreement, the
Supplement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

5.3 The execution, delivery and effectiveness of this Waiver shall not operate
as a waiver of any right, power or remedy of the Issuer, the Indenture Trustee
or any holders of the Notes under any of the Transaction Documents nor under any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, in each case except as
specifically set forth herein.

Execution in Counterparts
. This Waiver may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.
Governing Law
. This WAIVER shall be governed by and construed in accordance with the laws of
the State of New York, including SECTION 5-1401 of the New York General
Obligations Law, but otherwise without regard to conflict of laws principles.
Headings
. Section headings in this Waiver are included herein for convenience of
reference only and shall not constitute a part of this Waiver for any other
purpose.
Authorization and Direction
. By its signature hereto each Person signing hereto as a Managing Agent
(constituting all of the Noteholders in Series 2005-1) hereby directs the
Indenture Trustee and the Paying Agent to agree, consent to and accept this
Waiver and, to the extent this Waiver amends, modifies or supplements the
Supplement, each Managing Agent, Committed Purchaser and Conduit Purchaser
(collectively constituting the Holders of 100% of the Series Outstanding Amount
of the Series 2005-1 Notes) by signing this Waiver hereby consents to such
amendments, modifications and supplements.

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Waiver and
Increase to be executed by their respective officers thereunto duly authorized
as of the date first written above.

APPLE RIDGE FUNDING LLC, as Issuer

 

By /s/ David M. Rapp
Name:David M. Rapp
Title: Vice President

CARTUS CORPORATION, as Servicer

 

By: /s/ David M. Rapp
Name: David M. Rapp
Title: Vice President

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee

 

By: /s/ Diane E. Wallace
Name: Diane E. Wallace
Title: Vice President

 

THE BANK OF NEW YORK, as Paying Agent, Authentication Agent and Transfer Agent
and Registrar

 

By: /s/ Catherine Murray
Name: Catherine Murray
Title: Assistant Vice President

CALYON CORPORATE AND INVESTMENT BANK, as Administrative Agent

and a Managing Agent

 

By: /s/ Sam Pilcer

Name: Sam Pilcer

Title: Managing Director

 

By: /s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis

Title: Managing Director

CALYON NEW YORK BRANCH,

as a Committed Purchaser

 

By: /s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis

Title: Managing Director

 

By: /s/ Sam Pilcer

Name: Sam Pilcer

Title: Managing Director

 

ATLANTIC ASSET SECURITIZATION CORP., as a Conduit Purchaser

 

By: /s/ Kostantina Kourmpetis

Name: Kostantina Kourmpetis

Title: Managing Director

By: /s/ Sam Pilcer

Name: Sam Pilcer

Title: Managing Director

 

BMO capital markets CORP., as a Managing Agent

 

By: /s/ Brien T. Zaban

Name: Brien T. Zaban

Title: Vice President

 

BANK OF MONTREAL, as a Committed Purchaser

 

By: /s/ Amy K. Dumser

Name: Amy K. Dumser

Title: Director

 

FAIRWAY FINANCE COMPANY, LLC,

as a Conduit Purchaser

 

By: /s/ Amy S. Keith

Name: Amy S. Keith

Title: Vice President



THE BANK OF NOVA SCOTIA,

as a Managing Agent and a Committed Purchaser

 

By: /s/ Norman Last

Name: Norman Last

Title: Managing Director

 

LIBERTY STREET FUNDING CORP.,
as a Conduit Purchaser

 

By: /s/ Bernard J. Angelo

Name: Bernard J. Angelo

Title: Vice President

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., New York Branch, (f/k/a The Bank of
Tokyo/Mitsubishi, Ltd., New York Branch), as a Managing Agent

By: /s/ Aditya Reddy

Name: Aditya Reddy

Title: VP

THE BANK OF TOKYO-MITSUBISHI, LTD., New York Branch, (f/k/a The Bank of
Tokyo/Mitsubishi, Ltd., New York Branch), as a Committed Purchaser

By: /s/ Linda Tam

Name: Linda Tam

Title: Authorized Signatory

 

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser

 

By: /s/ R. Douglas Donaldson

Name: R. Douglas Donaldson

Title: Treasurer